28 So.3d 64 (2009)
Danny A. GREEN, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-5168.
District Court of Appeal of Florida, First District.
February 17, 2009.
Rehearing Denied May 22, 2009.
Danny A. Green, pro se, Appellant.
Bill McCollum, Attorney General, and Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Surratt v. Freeman, 924 So.2d 905, 906 (Fla. 1st DCA 2006).
All pending motions are denied as moot.
BARFIELD, ALLEN, and THOMAS, JJ., concur.